UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6108


RIEVON BEN LEE,

                  Petitioner - Appellant,

             v.

STATE OF MARYLAND; ATTORNEY GENERAL OF MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-02154-RDB)


Submitted:    May 1, 2009                    Decided:   May 13, 2009


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rievon Ben Lee, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rievon Ben Lee seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate           of    appealability.            See     28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a   substantial             showing    of    the     denial     of    a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)       (2006).        A

prisoner        satisfies      this          standard        by    demonstrating          that

reasonable       jurists      would         find    that     any    assessment       of     the

constitutional        claims      by    the    district       court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We

have independently reviewed the record and conclude that Lee has

not     made    the   requisite         showing.           Accordingly,       we     deny    a

certificate of appealability and dismiss the appeal.                                 We also

deny    Lee’s    motion     for    bail       or    release       pending    appeal.        We

dispense       with    oral    argument            because    the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED

                                               2